DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-21 are pending, claims 6-7 and 18-21 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant modified claim 1 to include openings, with this in mind, the solid barrier label of claim 11 does not include the limitations of claim 1.  Claim 11 is drawn to an embodiment that is different than the embodiment of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8-10, 12-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiman (WO 99/37555).
Regarding claims 1, 12 and 13, Heiman discloses a product display package comprising: 
A product tray configured to hold one or more products at 64A, fig. 10, the product tray comprising:
A bottom wall connected to a front wall, to a back wall, to a left side wall, and to a right side wall to form an interior chamber in the product tray, fig. 10 (bottom wall not shown); and
A display opening (top opening you can see the product in the opening, fig. 10) which provides physical access to the interior chamber.
Heiman further discloses a barrier label at 61 adhered to the product tray (via strips at 73A and 73B) such that it overlies the display opening, wherein the barrier label includes a center panel that substantially closes the display opening, Fig. 9 and 10.
Heiman further discloses that the barrier label includes a plurality of openings that are ventilation openings, perforations that are capable of venting the inside of the container, fig. 9 and 10.  Regarding the limitation “at least one opening for access to the interior of the chamber,” the ventilation openings of Heiman allow air to access the interior chamber.   

Regarding claims 4 and 5, Heiman further discloses that the product tray includes one or more shelves coupled to a top end of the front wall and back wall (front wall at 64A), wherein the display opening is at least partially formed between the one or more shelves, fig. 10.

    PNG
    media_image1.png
    615
    890
    media_image1.png
    Greyscale

Regarding claims 8 and 9, Heiman further discloses that the barrier label includes adhesive to adhere the barrier label to the product tray in one or more locations, adhesive strips 73A and 73 B, fig. 9 and 10, and be adhered to the product tray at a first side, extend over the display opening, and be adhered to the product tray at a second side page 6: 1-10.

Regarding claim 10, Heiman further discloses that the center panel of the barrier label is substantially planar, fig. 9 and 10.

Regarding claim 15, the barrier label of Heiman has two fold lines where the sides of the barrier label fold over the top onto the sides of the product tray, fig. 10.
Regarding claim 16, as seen in fig. 10, the barrier folds over the sides and forms an upside-down U-shape, fig. 10.

Regarding claim 17, the barrier label has two sides, the top and one side where two sides of the barrier form an L-shape, fig. 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heiman as applied to claims 1 and 12 above and further in view of Bankowski (WO 2014/085845).
Regarding claims 2, 3 and 14, the references applied above teach all of claims 1 and 12, as applied above.  Heiman does not teach display windows in the front or back walls or openings in the barrier label that are aligned with a respective display window. 
Bankowski is analogous art in regard to a product tray for produce.  Bankowski teaches a produce box 10 with a base 12 having pairs of vents 24 in each sidewall (front, back, left and right), figs. 6a-6g, page 6: 10-25.  Bankowski also teaches a cover (lid 18) with sidewall sections having pairs of vents 32 on each face of the sidewalls, figs 5a-5g, page 6:23-10. The pairs of vents in the base and cover are aligned in order to allow air to flow through, col. 4: 10-15 in order to optimize cooling, page 10: 29-31.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of Heiman to include openings in each of the sidewalls including the front and back walls and corresponding openings in the cover where the cover overlaps the front and back wall in order to allow airflow through the container for optimizing cooling of the produce as per the teaching of Bankowski.

Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Heiman does not include an opening, examiner respectfully disagrees.  As seen in Fig. 10 of Heiman, captured above and in the previous Office Action, openings in the barrier label are shown and described on page 4, line 29.  With this in mind, applicant’s argument that Heiman does not teach openings is not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Bankowski does not completely enclose the base of the box) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore Bankowski is introduced to teach overlapping holes for the purpose of ventilation, solving the same problem applicant solves.  Bankowski is not introduced to teach that the covering of Bankowski is a barrier label per se.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Although applicant has not claimed that the interior chamber be accessible for touching the fruit or produce in the interior or otherwise accessible, such as visually accessible, a barrier 102 with such accessible openings 104 is known as taught by Simozar (US 2015/0197374), Fig. 4A and 4B.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735